DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	The phrase “The invention relates to” should be removed from the abstract.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 32, 34 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 2, the claim is drawn to the fitting, however, the last two lines of the 
claim relate the static friction of the banderole to the surface of the pressing jaw of the pressing tool.  Therefore, it is unclear if the claim is drawn only to the fitting or the fitting in combination with the pressing tool.  Clarification is needed.
Regarding claim 4, 4th to the last line, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 32, lines 2-3, it is unclear how fixing the press sleeve to the fitting body can occur before applying the tubular banderole when claim 31 requires the opposite. 
Claim 34 recites the limitation "the holding ring" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitation "the carrier material" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Claim 40 should probably depend from claim 36.
Claim 40, last line – it is unclear if “a material” is referring back to “the carrier material” or if a new material is being recited.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 12, 26 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oetiker 5,195,788.
In regard to claim 1, Oetiker discloses (figs. 5-8) a press fitting for a pipe connection, comprising
a fitting body 14a for connecting the press fitting a pipe 30;
a press sleeve 20 fixed to the fitting body and having a substantially cylindrical pressing area and at least one projecting element 21 which delimits the substantially cylindrical pressing area in the axial direction; and
a tubular banderole 140 which surrounds the substantially cylindrical pressing region of the pressing sleeve, the tubular banderole being arranged rotatably with respect to a surface of the pressing sleeve being held in the cylindrical pressing region by the at least one projecting element and being at least partially destroyed (140 is deformed when it is crimped by a crimping tool) when the pressing sleeve is pressed with a pressing tool (from 5 to 6).
In regard to claim 2, wherein the tubular banderole and/or the press sleeve are designed and/or arranged on top of one another in such a way that a static friction between an inner side of the tubular banderole and the surface of the press sleeve is lower than a static friction between an outer side of the tubular banderole and a surface of a pressing jaw of a pressing tool during pressing (the claim is only drawn to the fitting and not the fitting in combination with the pressing tool, the fitting in fig. 5 could be paired with a pressing tool having a pressing jaw having a higher coefficient of friction than that between the sleeve and banderole).

In regard to claim 26, wherein:
the projecting element 21 is designed to guide a press jaw of a press tool and
the projecting element is designed as a circumferential flange.
In regard to claim 28, Oetiker discloses a method for manufacturing a 
press fitting, the method comprising:
applying a tubular banderole 140 to a substantially cylindrical pressing region 23 of a press sleeve with at least one projecting element 21, the tubular banderole being arranged rotatably relative to a surface of the press sleeve being held in the substantially cylindrical pressing region by the at least one projecting element and being at least partially destroyed when the press sleeve is pressed with a pressing tool (the banderole is deformed inwardly); and
fixing the press sleeve 20 to a fitting body 14a.
Allowable Subject Matter
Claims 3, 6, 11, 13, 21-23, 25, 31, 36 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4, 32, 34 and 40 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oetiker ‘669, Oetiker, ‘788, Viegener, Li, He, Kern, Galle, Hudson, Kremer, Kuenstel and Schneider disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679